Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 10-13, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 10, and 12, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-10, dated 10/5/2021) were persuasive and overcome the 35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include a method for generating a control signal to a conveyor system, the conveyor system configured to serve at least a plurality of robots, the method comprising:
obtaining information regarding a status of allocation of service calls to the conveyor system;
determining a time to generate a first service call to the conveyor system based on a service load caused to the conveyor system based on the information and a task a first robot among the plurality of robots is to complete;
generating, by the first robot among the plurality of robots, the first service call based on the determined time;
receiving, in a control entity of the conveyor system, a plurality of service calls, the plurality of service calls including the first service call and at least one passenger having a service call separate from the first service call;
determining, by the control entity of the conveyor system, a priority of the services calls; and


Independent Claim 10 recites limitations that include a robot comprising:
at least one processor; and
at least one memory including computer program code,
wherein the at least one memory and the computer program code are configured to, with the at least one processor:
obtain information regarding a status of allocation of service calls to a conveyor system,
determine a time to generate a service call to the conveyor system based on a service load caused to the conveyor system based on the information and a task the robot is to complete, and
cause the robot to aggregate the service call to a control entity of a conveyor system, the service call being associated with a priority of the robot and based on the determined time.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record. 

Independent Claim 12 recites limitations that include a system comprising:
a conveyor system comprising a control entity; and
a plurality of robots,
wherein the system is configured to:
obtain information regarding a status of allocation of service calls to the conveyor system,

cause the first robot to generate the first service call based on the determined time,
wherein a plurality of service calls, including the first service call and at least one passenger having a service call separate from the first service call, is received in the control entity of the conveyor system, 
wherein the priority of the plurality of service calls is determined by the control entity, and
wherein a control signal is generated, by the control entity, to serve the received service calls in accordance with the determined priority.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am and 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        October 14, 2021